DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because the flow charts in the drawings should include descriptions and not just reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the position is.  It is unclear what has the position.  It is unclear if the position is of the beam, a component of the optical device, or a position of the ultrasound device, or some other element.
Claims 1 and 2 are indefinite because it is unclear if the computed position and aperture size refer to the position and aperture size respectively or if two sets of two distinct elements are intended.
Claim 1 is indefinite because although beam size and divergence rate are disclosed at paragraph 64-67 of the published application, the specification fails to explain how an aperture size and position are determined.  Consequently, it is unclear what the computed aperture size and computed position are.  A skilled artisan would not know how the computed aperture size and computed position are calculated and therefore would not understand the bounds of the claims.
Claim 1 is indefinite because it is unclear what the portion is and it is unclear how the portion is configured.

Claim 4 is indefinite because it is unclear if “said size” refers to the optimal beam size, the aperture size, or some other size.  “[S]aid size” also lacks antecedent basis, rendering claim 4 indefinite.
Claim 6 is indefinite because “said inset distance” lacks antecedent basis.  It is unclear if “said inset distance” is related to the inset in claim 3, the position in claim 1, or some new element.
Claim 7 is indefinite because it is unclear what limitation is implied by “a portion being merely a portion”.  This limitation appears to says a portion is a portion.
Claim 9 is indefinite because it is unclear how a scanner can derive imaging data.  It is unclear if light or ultrasound is being scanned over an area or if the scanner is merely processing data.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites that an aperture size or a position are computed based on a calculated optimal beam size and an estimated divergence rate.  Paragraphs 64-67 of the published application disclose a discussion of determining the optimal beam size and an estimated divergence rate.  However, said paragraphs and the specification in general fails to disclose how the optimal beam size and an estimated divergence rate are used to compute the aperture size and position.  No explanation or equation is provided for bridging the gap between the disclosed optimal beam size and an estimated divergence rate and the computed aperture size and position.  Consequently, Applicant has failed to provide adequate written description for the algorithm of computing the computed aperture size and position based on the optimal beam size and estimated divergence rate as required by Section 112 (a).  
Similarly, since Applicant has not provided written description for computing the computed aperture size and position, Applicant has also not provided written description for configuring the portion based on the computed aperture size and position.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 in the broadest reasonable interpretation recites that a portion is a portion.  Such a limitation is not a further limitation on the independent claim upon which claim 7 depends.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claims 1-4, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2013/0190591 A1 to Hirson et al, in view of Applicant Admitted Prior Art as evidenced by U.S. Patent No. 6,099,554 A to Nordquist et al., and in view of U.S. Patent No. 3,612,702 A to Troll.
Regarding claims 1 and 2, Hirson discloses a method for, in making an integrated ultrasound and photoacoustic imaging probe, providing at least a portion of an optical fiber bundle, said method comprising the steps of: selecting an imaging depth (see Figs. 2, 3, 5, and 7 and para 8-12, 32, and 48, noting depth 125).
Hirson necessarily has an aperture size and the light bars have a position and said aperture size and light bar positions must have been selected by a designer.  However, Hirson does not specifically describe the process of selecting aperture size and light bar positions.
Examiner notes that photoacoustic devices are laser-based devices and that laser aiming devices are analogous and related prior art.
AAPA and Nordquist disclose a similar laser-based laser aiming method, comprising estimating optical properties of a medium; estimating a divergence rate of a laser beam, said laser beam to be utilized in photoacoustic imaging optimized for said imaging depth; calculating an optimal beam size based on optical properties of body tissue in a path of said photoacoustic imaging at said imaging depth (see AAPA as published at paragraphs 64-67 and Nordquist 6:32-7:25).
KSR.
Further, Troll discloses a similar laser aiming method, wherein an aperture size is determined based on an optimal beam size (see col 2 ln 7-11).  
Examiner also takes Official Notice that a skilled artisan would recognize that a laser beam diverges and that selecting a position and aperture to achieve a beam spot size would have been a matter of predictable optics and geometry to achieve the optimal beam spot size.
Examiner notes that Hirson already discloses a configuration that has a position and aperture size and that the combined prior art teaches to a skilled artisan a method, comprising configuring said at least a portion based on at least one of the computed aperture size and the computed position.  
Such a combination would have been obvious to a skilled artisan because it would achieve the optimal beam spot size as taught in Nordquist and AAPA and shown as desirable at element 125 of Hirson.  Moreover, optimizing the parameters of the device already present in Hirson would have been a mere matter of routine engineering and design.

Regarding claim 3, Hirson discloses a method further comprising the step of providing said probe with a face, said position serving as an inset from said face (see Figs. 2, 3, 5, and 7 and para 8-12, 32, and 48).
Claim 4 is indefinite and it is unclear what size is a radius.  However, it appears AAPA and Nordquist disclose a method, wherein said size being a radius of said beam (see AAPA as published at paragraphs 64-67 and Nordquist 6:32-7:25).
It would have been obvious to one of skill in the art to have combined the teachings of Hisron, AAPA, and Nordquist because doing so would have predictably allowed a user to select the best size for the beam and avoid damage by two large or small of a beam as discussed in Nordquist.  Further, combining the thermal treatment laser aiming of AAPA and Nordquist with the thermal photoacoustic aiming of Hirson would have been use of a known technique to improve a similar device and method in the same way.  Presently, improving aim of a laser to induce thermal change in a tissue is a known technique and improving photoacoustic aiming to also achieve a thermal change in a tissue would have been obvious to a skilled artisan under KSR.
Regarding claims 7 and 8 in light of the Section 112 (b) deficiencies noted herein, Hirson discloses a method, wherein said at least a portion being merely a portion and wherein said at least a portion including the entire optical fiber bundle.
.
Claims 5, 6, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirson, AAPA/Nordquist, and Troll as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2001/0033595 A1 to Miyake.
Regarding claim 5, Hirson discloses a method, wherein the probe is configured for acoustic coupling to a patient, for directing said pulses, and for acquiring, in response, radiofrequency data for photoacoustic imaging; and the method further comprising providing an ultrasound transducer for the probe having a lateral direction, wherein said provided portion is bifurcated into two branches for delivering in use said pulses from opposite sides of said transducer, each of the two branches comprising sub-bundles running parallel to said direction (see Figs. 2, 3, 5, and 7 and para 5, 8-12, 32, and 48).
Hirson appears to disclose a method, further comprising providing a wavelength conversion assembly configured for outputting laser pulses at a targeted wavelength (see Figs. 2, 3, 5, and 7 and para 5, 8-12, 32, and 48).
Miyake discloses a similar laser-based device, further comprising providing a wavelength conversion assembly configured for outputting laser pulses at a targeted wavelength (see para 8-12 and 17).
It would have been obvious to one of skill in the art to have combined the teachings of Hirson with the further wavelength conversion assembly of Miyake because doing so would predictably provide laser light at a wavelength other than those produced from conventional lasers. Said another way it would have been obvious to have substituted the laser system of 
Regarding claim 6, Hirson discloses a method, wherein said inset distance is a distance from said output face of the probe to a light-emitting end of a sub-bundle from among said sub-bundles (see Figs. 2, 3, 5, and 7 and para 5, 8-12, 32, and 48).
Regarding claim 5, Hirson discloses a method, wherein the probe is configured for acoustic coupling to a patient, for directing said pulses, and for acquiring, in response, radiofrequency data for photoacoustic imaging; and the method further comprising providing a scanner configured for deriving said photoacoustic imaging from said radiofrequency data (see Figs. 2, 3, 5, and 7 and para 5, 8-12, 32, and 48).
Hirson appears to disclose a method, further comprising providing a wavelength conversion assembly configured for outputting laser pulses at a targeted wavelength (see Figs. 2, 3, 5, and 7 and para 5, 8-12, 32, and 48).
Miyake discloses a similar laser-based device, further comprising providing a wavelength conversion assembly configured for outputting laser pulses at a targeted wavelength (see para 8-12 and 17).
It would have been obvious to one of skill in the art to have combined the teachings of Hirson with the further wavelength conversion assembly of Miyake because doing so would predictably provide laser light at a wavelength other than those produced from conventional lasers. Said another way it would have been obvious to have substituted the laser system of Hirson for that of Miyake because doing so would predictably provide laser light for photoacoustic imaging at a desired wavelength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793